Exhibit 1 PERION REPORTS FOURTH QUARTER AND FULL YEAR 2014 RESULTS 2014 NON-GAAP REVENUE $394 MILLION, ADJUSTED EBITDA $126 MILLION Tel Aviv & San Francisco – February 25, 2015. Perion Network Ltd. (NASDAQ: PERI), announced today its financial results for the fourth quarter and year ended December 31, 2014. Financial Highlights * (U.S. dollars in thousands, except for per share data) Three months ended Year ended December 31, December 31, Non-GAAP Revenues $ Adjusted EBITDA $ Non-GAAP Net Income $ Non-GAAP Diluted Earnings Per Share $ GAAP Net Income (Loss) $ $ ) $ $ GAAP Diluted Earnings (Loss) Per Share $ $ ) $ $ GAAP Cash Flow provided by Operations $ $ * Reconciliation of GAAP to Non-GAAP measures can be found on page 8. Josef Mandelbaum, Perion’s CEO commented: “We are very pleased with our fourth quarter and full year results especially given the challenges facing the industry. We delivered financial results that came in at the high end of our revenue guidance and exceeded both our EBITDA and Net Income guidance.More importantly, we took significant steps in the development of our mobile marketing platform, a key driver to Perion’s future growth. We successfully launched the beta version of GrowMobile’s cross-network, self-serve platform, and are very happy with the initial customer feedback. Additionally, we further strengthened our platform by adding social advertising capabilities, as well as a premium European marketing presence, with the recent acquisition of Paris-based MakeMeReach, a Facebook preferred marketing developer (PMD) and Twitter marketing platform partner (MPP). With access to all the main mobile traffic sources from one single platform, and over $80 million in managed revenues, GrowMobile is now positioned as one of the industry leaders in the mobile advertising market.” “While the search monetization market still faces headwinds, we see positive signs emerging as much of the industry finally seems determined to improve overall practices. In the meantime, we continue to manage our business to ensure robust profitability and cash flow, albeit at a lower revenue level. In parallel, we are dedicating resources to organically enhance our monetization portfolio to include other forms of advertising and to expand into mobile. We are building a stronger and more stable foundation for our monetization business, and are confident that it will best position us for future growth.” concluded Mr. Mandelbaum. Non-GAAP Financial Comparison for the Fourth Quarter of 2014: In accordance with generally accepted accounting principles, or GAAP, the acquisition of ClientConnect by Perion, which closed on January 2, 2014, is accounted for as a reverse acquisition. Therefore, Perion is comparing its results this year to the results of ClientConnect in 2013. As a result, a significant portion of the year over year changes described below were attributable to the fact that the comparative results of 2013 include only ClientConnect’s results and do not include Perion's results for that year. Revenues: In the fourth quarter of 2014, revenues were $78.7 million, decreasing 8% compared to ClientConnect's revenues of $85.6 million in the fourth quarter of 2013. Non-GAAP revenues in the fourth quarter of 2014 included $0.6 million of deferred product revenues, which in accordance with GAAP were recorded at fair value on the acquisition date. In the fourth quarter of 2013, non-GAAP revenues included $1.5 million revenues, which in the GAAP report were associated with discontinued operations. Customer Acquisition Costs (“CAC”): In the fourthquarter of 2014, Perion decreased its investment in CAC to $29.0 million, representing 37% of revenues, compared to $53.6 million, or 63% of revenues at ClientConnect in the fourth quarter of 2013. Costs and Expenses: Excluding CAC, costs and expenses in the fourth quarter of 2014 were $25.3 million, or 32% of revenues, compared to $21.0 million, or 25% of revenues, at ClientConnect in the fourth quarter of 2013. Non-GAAP costs and expenses in the fourth quarter of 2014 excluded $19.9 million impairment charges, $5.0 million amortization of acquired intangible assets, $4.0 million restructuring costs, $2.2 million of share based compensation expenses and $0.8 million of acquisition related expenses, all of which were included in the GAAP numbers. In the fourth quarter of 2013, non-GAAP costs and expenses excluded $4.0 million of share based compensation expenses and $2.1 million of acquisition related expenses, and included activities of $7.6 million which were excluded from the GAAP costs and expenses as they were associated with discontinued operations. Adjusted EBITDA: In the fourth quarter of 2014, adjusted EBITDA increased by 115%, to $25.2 million, or 32% of revenues, compared to $11.7 million, or 14% of revenues, at ClientConnect in the same quarter last year. Net Income: In the fourth quarter of 2014, net income was $20.0 million, or 25% of revenues, increasing 60% from $12.5 million at ClientConnect in the fourth quarter of 2013. Non-GAAP Financial Comparison for the Year ended December 31, 2014: Revenues: In 2014, revenues were $394.2 million, increasing 20% compared to ClientConnect's revenues of $328.5 million in 2013. Non-GAAP revenues in 2014, include $5.5 million of deferred product revenues, which in accordance with GAAP were recorded at fair value on the acquisition date. In 2013, non-GAAP revenues included $3.0 million of revenues which in the GAAP report were associated with discontinued operations. Customer Acquisition Costs (“CAC”): In 2014, Perion decreased its investment in CAC to $174.6 million, representing 44% of revenues, compared to ClientConnect's $185.4 million in 2013. Costs and Expenses: Excluding CAC, costs and expenses in 2014 were $96.0 million, or 24% of revenues, compared to $76.8 million, or 23% of revenues, at ClientConnect in 2013. Non-GAAP costs and expenses in 2014 excluded $19.9 million impairment charges, $18.7 million amortization of acquired intangible assets, $14.9 million of share based compensation expenses,$5.2 million of acquisition related expenses and $4.0 million restructuring costs, all of which were included in the GAAP numbers. In 2013, non-GAAP costs and expenses excluded $13.2 million of share based compensation expenses,$2.2 million impairment charges and $2.1 million of acquisition related expenses, and included activities of $36.3 million which were excluded from the GAAP costs and expenses as they were associated with discontinued operations. Adjusted EBITDA: In 2014, adjusted EBITDA increased by 83%, to $126.3 million, or 32% of revenues, compared to $69.0 million, or 21% of revenues, at ClientConnect in 2013. Net Income: In 2014, net income was $101.6 million, or 26% of revenues, increasing 75% from $57.9 million at ClientConnect in 2013. 2 Cash and Cash Flow from Operations: As of December 31, 2014, cash, cash equivalents and short-term deposits, were$116.2 million, including $37.3million of net proceeds from the issuance of long-term convertible debt. Perion currently satisfies all of the financial covenants associated with the bonds. Cash Flow from operations in 2014 was $72.0 million. Financial Outlook for First Quarter of 2015: As required by US GAAP, Perion will be reporting more of its revenue on a net revenue basis to reflect a shift in its business model both in search and mobile. This reporting requirement will lower expected revenues in the first quarter by approximately $7 - $10 million. It is also worth noting that adjusted EBITDA and Net Income will not be affected. With that in mind, management today announced its financial outlook for the first quarter of 2015 as follows: · Revenue is expected to be in the range of $50 - $53 million. · Adjusted EBITDA is expected to be in the range of $13 - $15 million. · Non-GAAP Net Income is expected to be in the range of $9 - $11 million. Conference Call Perion will host a conference call to discuss the results today, February 25, 2015, at 10 a.m. ET. Details are as follows: · Conference ID:7132630 · Dial-in number from within the United States: 1-888-359-3627 · Dial-in number from Israel: 1-809-245-906 · Dial-in number (other international): 1-719-457-2664 · Playback available until March 4, 2015 by calling 1-877-870-5176 (United States) or 1-858-384-5517 (international). Please use pin number 7132630 for the replay. · Live webcast accessible at http://www.perion.com/events/ About Perion Network Ltd. Perion powers innovation. Perion is a global performance-based media and Internet company, providing online publishers and app developers advanced technology and a variety of intelligent, data-driven solutions to monetize their application or content and expand their reach to larger audiences, based on its own experience as an app developer. Our leading software monetization platform, Perion Codefuel, empowers digital businesses to optimize installs, analyze data and maximize revenue. Our app promotion platform, GrowMobile, enables developers to make wise decisions on where to spend advertising budgets to produce the highest yield and the most visibility. The Perion team brings decades of experience, operating and investing in digitally-enabled businesses, and we continue to innovate and create value for the app ecosystem. More information about Perion may be found at www.perion.com. Follow Perion on Twitter @perionnetwork. Non-GAAP measures Non-GAAP financial measures, as well as adjusted EBITDA, consist of GAAP financial measures adjusted to include the results of discontinued operations, and to exclude restructuring costs, acquisition related expenses, share-based compensation expenses, accretion of payment obligation related to acquisitions, amortization of acquired intangible assets and related taxes, impairment charges and related taxes, non-recurring tax expenses, as well as certain accounting entries under the business combination accounting rules that require us to recognize a legal performance obligation related to revenue arrangements of an acquired entity based on its fair value at the date of acquisition. Additionally, in September 2014, the Company issued convertible bonds denominated in New Israeli Shekels and at the same time entered into a derivative arrangement (SWAP) that economically exchanges the convertible bonds as if they were denominated in US dollars. The Company excludes from its GAAP financial measures the fair value revaluations of both, the convertible bonds and the related derivative instrument, and by doing so, the non-GAAP measures reflect the Company’s results as if the convertible bonds were originally issued and denominated in US dollars, which is the Company’s functional currency. 3 The purpose of such adjustments is to give an indication of our performance exclusive of non-cash charges and other items that are considered by management to be outside of our core operating results. These non-GAAP measures are among the primary factors management uses in planning for and forecasting future periods. Furthermore, the non-GAAP measures are regularly used internally to understand, manage and evaluate our business and make operating decisions, and we believe that they are useful to investors as a consistent and comparable measure of the ongoing performance of our business. However, our non-GAAP financial measures are not meant to be considered in isolation or as a substitute for comparable GAAP measures, and should be read only in conjunction with our consolidated financial statements prepared in accordance with GAAP. Additionally, these non-GAAP financial measures may differ materially from the non-GAAP financial measures used by other companies. A reconciliation between results on a GAAP and non-GAAP basis is provided on page 8. Forward Looking Statements This press release contains historical information and forward-looking statements within the meaning of The Private Securities Litigation Reform Act of 1995 with respect to the business, financial condition and results of operations of Perion. The words “will”, “believe,” “expect,” “intend,” “plan,” “should” and similar expressions are intended to identify forward-looking statements. Such statements reflect the current views, assumptions and expectations of Perion with respect to future events and are subject to risks and uncertainties. Many factors could cause the actual results, performance or achievements of Perion to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, or financial information, including, among others, the failure to realize the anticipated benefits of companies and businesses we acquired and may acquire in the future, risks entailed in integrating the companies and businesses we acquire, including employee retention and customer acceptance; the risk that such transactions will divert management and other resources from the ongoing operations of the business or otherwise disrupt the conduct of those businesses, potential litigation associated with such transactions, and general risks associated with the business of Perion including intense and frequent changes in the markets in which the businesses operate and in general economic and business conditions, loss of key customers, unpredictable sales cycles, competitive pressures, market acceptance of new products, inability to meet efficiency and cost reduction objectives, changes in business strategy and various other factors, whether referenced or not referenced in this press release. Various other risks and uncertainties may affect Perion and its results of operations, as described in reports filed by the Company with the Securities and Exchange Commission from time to time, including its annual report on Form 20-F for the year ended December 31, 2013 and the report on Form 6-K filed with the SEC on September 23, 2014. Perion does not assume any obligation to update these forward-looking statements. Contact Information: Perion Network Ltd. Deborah Margalit +972-73-398-1600 investors@perion.com Solebury Communications Group Jamie Lillis +1 (203) 428-3223 jlillis@soleburyir.com Source: Perion Network Ltd. 4 PERION NETWORK LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME U.S. dollars in thousands (except per share data) Three months ended Year ended December 31, December 31, Unaudited Audited Unaudited Revenues: Search $ Advertising and other Total Revenues Costs and Expenses: Cost of revenues Customer acquisition costs Research and development Selling and marketing General and administrative Impairment and restructuring charges - - Total Costs and Expenses Income (loss) from Operations ) Financial income (expense), net ) ) Income (loss) before Taxes on Income ) Taxes on income 55 ) ) Net Income (loss) from Continuing Operations ) Net loss from discontinued operations ) - ) - Net Income (Loss) $ $ ) $ $ Net Earnings (Loss) per Share - Basic: Continuing operations $ $ ) $ $ Discontinued operations $ ) - $ ) - Net Earnings (Loss) per Share – Diluted: Continuing operations $ $ ) $ $ Discontinued operations $ ) - $ ) - Number of shares – Basic: Continuing and discontinued operations Number of shares – Diluted: Continuing operations Discontinued operations - - 5 PERION NETWORK LTD. AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands December 31, December 31, Audited Unaudited ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash - Short term bank deposit - Accounts receivable, net - Other current assets Total Current Assets Non-current Assets: Property and equipment, net Intangible assets, net - Goodwill Other assets - Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable (includes $12,823 payable to Perion Network Ltd. at December 31, 2013) $ $ Accrued expenses and other liabilities Current maturities of long-term debt - Deferred revenues Payment obligation related to acquisitions - Total Current Liabilities Non-current Liabilities: Long-term debt, net of current maturities - Long-term convertible debt - Long-term payment obligation related to acquisitions - Other long-term liabilities - Total Liabilities Shareholders' equity: Ordinary shares Additional paid-in capital Retained earnings - Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ 6 PERION NETWORK LTD. AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Year ended December 31, Audited Unaudited Operating activities: Net income $ $ Loss from discontinued operations, net ) - Income from continuing operations Adjustments required to reconcile net income to net cash provided by operating activities: Depreciation and amortization Impairment of intangible assets - Restructuring costs related to impairment of property and equipment - Stock based compensation expense Acquisition related expenses paid by shareholders - Accrued interest, net Deferred taxes, net - ) Accrued severance pay, net 24 Change in payment obligation related to acquisition - Fair value revaluation - convertible debt - ) Capital loss from sale of property and equipment - Net changes in operating assets and liabilities ) Net cash provided by continuing operating activities Net cash used in discontinued operating activities ) - Net cash provided by operating activities $ $ Investing activities: Purchases of property and equipment $ ) $ ) Proceeds from sale of property and equipment - 58 Restricted cash, net - ) Investments in short-term deposits, net ) ) Cash used for acquisition - ) Cash acquired through acquisition - Net cash used in continuing investing activities ) ) Net cash provided by discontinued investing activities - Net cash used in investing activities $ ) $ ) Financing activities: Dividend upon consummation of spin-off $ ) - Exercise of stock options Contribution by shareholders - Deferred payment made in connection with acquisition - ) Proceeds from the issuance of convertible debt - Repayment of long-term debt - ) Net cash provided by (used in) continuing financing activities $ ) $ Net increase (decrease) in cash and cash equivalents ) Decrease in cash and cash equivalents - discontinued operations - Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ 7 PERION NETWORK LTD. RECONCILIATION OF GAAP TO NON-GAAP RESULTS (UNAUDITED) U.S. dollars and number of shares in thousands (except per share data) Three months ended Year ended December 31, December 31, GAAP revenues $ Revenues from discontinued operations - - Valuation adjustment on acquired deferred product revenues - - Non-GAAP revenues $ GAAP costs and expenses $ Acquisition related expenses ) Discontinued operations operating expenses - - Share based compensation ) Amortization of acquired intangible assets - ) - ) Impairment charges - ) ) ) Restructuring costs - ) - ) Non-GAAP costs and expenses $ GAAP net income (loss) $ $ ) $ $ Valuation adjustment on acquired deferred product revenues - - Acquisition related expenses Share based compensation Amortization of acquired intangible assets - - Impairment charges - Restructuring costs - - Fair value revaluation of convertible debt and related derivative - ) - ) Non-recurring tax expense (benefit) - - ) Accretion of payment obligation related to acquisitions - - Taxes related to amortization of acquired intangible assets and impairment charges - ) - ) Non-GAAP net income $ Non-GAAP net income $ Income tax (benefit) expense ) Financial (income) expense, net ) ) Depreciation Discontinued financial income, net - - ) - Discontinued tax (benefit) expense ) - - Adjusted EBITDA $ Non-GAAP diluted earnings per share $ Shares used in computing non-GAAP diluted earnings per share 8
